                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                        JACOB S. SILVERMAN,
                                   9                                                     Case No. 18-04510 BLF (PR)
                                                           Plaintiff,
                                  10                                                     ORDER GRANTING MOTION FOR
                                                  v.                                     LEAVE TO PROCEED IN FORMA
                                  11                                                     PAUPERIS
                                  12    OFFICER LANE, et al.,
Northern District of California
 United States District Court




                                  13                      Defendants.
                                  14                                                     (Docket Nos. 2, 4)

                                  15

                                  16            Plaintiff’s motion to proceed in forma pauperis (“IFP”), (Docket No. 4), is
                                  17   GRANTED. The total filing fee that ultimately will be due is $350.00. Due to the lack of
                                  18   funds in Plaintiff’s account, no initial fee is due at this time. Funds for the filing fee will
                                  19   be taken from income to Plaintiff’s account in accordance with 28 U.S.C. § 1915(B)(1). A
                                  20   copy of this Order and the attached instructions will be sent to Plaintiff, the prison’s trust
                                  21   account office, and the Court’s financial office. A previously filed IFP motion is DENIED
                                  22   as moot. (Docket No. 2.)
                                  23            This order terminates Docket Nos. 2 and 4.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _____________________
                                               December 10, 2018                          ________________________
                                                                                          BETH LABSON FREEMAN
                                  26
                                                                                          United States District Judge
                                  27   Order Granting IFP
                                       PRO-SE\BLF\CR.18\04510Silverman_grant-ifp
                                  28
                                   1
                                                              UNITED STATES DISTRICT COURT
                                   2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   3
                                                  INSTRUCTIONS FOR PAYMENT OF PRISONER’S FILING FEE
                                   4
                                       The prisoner shown as the plaintiff or petitioner on the attached order has filed a civil
                                   5
                                       action in forma pauperis in this court and owes to the court a filing fee. Pursuant to 28
                                   6   U.S.C. § 1915, the fee is to be paid as follows:
                                   7          The initial partial filing fee listed on the attached order should be deducted by the
                                   8          prison trust account office from the prisoner’s trust account and forwarded to the
                                              clerk of the court as the first installment payment on the filing fee. This amount is
                                   9          twenty percent of the greater of (a) the average monthly deposits to the prisoner’s
                                              account for the 6-month period immediately preceding the filing of the
                                  10
                                              complaint/petition or (b) the average monthly balance in the prisoner’s account for
                                  11          the 6-month period immediately preceding the filing of the complaint/petition.
                                  12          Thereafter, on a monthly basis, 20 percent of the preceding month’s income
Northern District of California
 United States District Court




                                  13          credited to the prisoner’s trust account should be deducted and forwarded to the
                                              court each time the amount in the account exceeds ten dollars ($10.00). The prison
                                  14          trust account office should continue to do this until the filing fee has been paid in
                                              full.
                                  15

                                  16   If the prisoner does not have sufficient funds in his/her account to pay the initial partial
                                       filing fee, the prison trust account office should forward the available funds, and carry the
                                  17   balance forward each month until the amount is fully paid.
                                  18
                                       If the prisoner has filed more than one complaint, (s)he is required to pay a filing fee for
                                  19   each case. The trust account office should make the monthly calculations and payments
                                       for each case in which it receives an order granting in forma pauperis and these
                                  20
                                       instructions.
                                  21
                                       The prisoner’s name and case number must be noted on each remittance. The initial
                                  22   partial filing fee is due within thirty days of the date of the attached order. Checks should
                                  23   be made payable to Clerk, U.S. District Court and sent to Prisoner Accounts Receivable,
                                       U.S. District Court, 450 Golden Gate Avenue, Box 36060, San Francisco, CA 94102.
                                  24
                                       cc:    Plaintiff
                                  25
                                              Finance Office
                                  26

                                  27

                                  28                                                  2
